DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 9-11, 20 & 23 are amended. Claim 2 is canceled. Claims 1 & 3-23 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) in view of Gore (US 2018/0086472 A1).
Regarding claim 20, Zimmermann teaches a structurally integrated energy supply system for an aircraft, the system comprising:									an aircraft structural component that at least partially defines an interior region (Figs. 1-6; [0008]-[0011]);												a cell array (10) that includes a plurality of cell walls (3) that defines a plurality of elongate cell volumes (6), wherein the cell array is positioned within the interior region (Figs. 1-2; [0040]); and												a plurality of batteries including a plurality of energy-producing inserts (1), wherein each energy-producing insert in the plurality of energy-producing inserts is positioned within a corresponding elongate cell volume in the plurality of cell volumes and is configured to produce a corresponding insert electric current (Figs. 1-2; [0040]);							wherein the cell array provides structural load distribution, via the plurality of cell walls, to the aircraft structural component such that the cell array contributes to a structural stiffness of the aircraft structural component ([0042]).									Zimmermann further teaches the aircraft structural component including a wing of the aircraft, wherein the cell array is structurally integrated with the wing and the longitudinal axis of the plurality of elongate cell volumes extends at least substantially parallel to a length-wise direction of the wing but is silent as to the longitudinal axis of the plurality of elongate cell volumes extends at least substantially parallel to a span-wise direction of the wing. 			However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to arrange a longitudinal axis of the plurality of elongate cell volumes such that they extend at least substantially parallel to a length-wise direction of the wing because such a configuration is known to be suitable for forming within the art in view of Gore (Fig. 4; [0061]). It is noted that Gore actually teaches both a lengthwise and spanwise orientation of the elongate cell volumes by using the plurality of batteries as either the spar or rib of the wing ([0061]).

Allowable Subject Matter
Claims 1, 3-19 & 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Zimmermann (US 2019/0252655 A1), does not fairly teach or suggest the cell array including an electrically conductive cell coating that coats an interior of the plurality of cell walls and is supported by the plurality of cell walls, wherein the electrically conductive cell coating defines a plurality of cell electrodes; each energy-producing insert including an electrically conductive insert coating, different from the cell coating material, that coats an external surface thereof, wherein the electrically conductive insert coating defines a corresponding insert electrode; and each energy producing insert including an ion-permeable coating that coats the electrically conductive cell coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1, 20 & 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zimmermann and Gore as presented above. As instantly claimed, claim 20 is found to be obvious over the combined teachings of Zimmermann and Gore. 												Thus, in view of the foregoing, claim 20 stands rejected.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727